Citation Nr: 1325714	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2010 the Veteran cancelled his video-conference hearing scheduled for February 2010.  He did not request that the hearing be rescheduled.

In June 2010 the Board remanded this claim to the RO via the Appeals Management Center (AMC) for an opinion regarding the determinative issue of whether the Veteran's service-connected disabilities - especially his posttraumatic stress disorder (PTSD) - render him employable.

Also in that June 2010 remand, the Board referred to the RO for initial consideration the additional issue of entitlement to service connection for residuals of a fractured right wrist secondary to the service-connected PTSD.  There is no indication this other claim since has been adjudicated, however, so the Board is again referring it to the RO for all appropriate development and consideration.

A still additional issue of entitlement to service connection for substance abuse, including alcohol abuse claimed as secondary to the service-connected PTSD, also has been raised by the record (see July 2013 Informal Hearing Presentation (IHP)), but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board also does not have jurisdiction over this claim, either, so it too is referred to the RO for appropriate action.

Regarding the TDIU claim that is before the Board, it requires still further development, so the Board is again remanding it to the RO via the AMC.


REMAND

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment because of the severity of his service-connected PTSD and, therefore, entitled to a TDIU.  The PTSD is rated as 70-percent disabling, and he and his representative contend that he is unable to maintain stable employment because of his inability to get along with people at work or even outside of work.  The Veteran has one other service-connected disability, namely, residuals of a broken nose that include sinus problems.  That disability is rated a 0-percent disabling, so noncompensable, and neither he nor his representative have asserted that this other service-connected disability has any impact on employability.  The claim, then, is predicated entirely on the PTSD and its purported effect on the Veteran's ability to work in a substantially gainful occupation - at least for any sustained period of time.

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided that, if there is one disability, it is rated as at least 60-percent disabling, or, if there is more than one disability, at least one is rated as at least 40-percent disabling and there is a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

Since the Veteran has a 70 percent rating for his PTSD, even though a 0 percent rating for the residuals of his broken nose that include sinus problems, he satisfies these threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU, that is, without resorting to extra-schedular consideration under § 4.16(b).

In the prior June 2010 remand, the Board asked that the RO/AMC schedule a VA compensation examination for an opinion regarding employability.  The file contains a terse report dated in early August 2010.  Apparently, an additional opinion on this determinative issue of employability resultantly was obtained the following year, on August 20, 2011.  But that additional report is not of record, and the Board cannot adjudicate the claim without reviewing it.

The Board also sees the RO has not yet adjudicated the additional claim the Board referred (rather than remanded) in June 2010 and currently, regarding the Veteran's purported entitlement to service connection for residuals of a fractured right wrist secondary to his service-connected PTSD.  Nor has the RO/AMC had opportunity to adjudicate the still additional issue of entitlement to service connection for substance abuse, including alcohol abuse also being claimed as secondary to the service-connected PTSD.  Moreover, these additional determinations could have an impact on the determination regarding entitlement to a TDIU since these claims are "inextricably intertwined".  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if the disposition of one claim could have significant impact on the other).

On remand, the RO/AMC needs to associate with the claims file a copy of the August 20, 2011 examination report as well as all VA clinical records dated from July 2011 to the present.  See 38 C.F.R. § 3.159(c)(2) (2012); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

After the referred claims are adjudicated, and if service connection for either additionally claimed condition is granted, or for both, the RO/AMC would then in response need to schedule another VA compensation examination for an additional opinion regarding entitlement to a TDIU because there would be additional 
service-connected disabilities to consider in this determination.

Accordingly, this TDIU claim is again REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical or other records dated from July 2011 to the present, including the August 20, 2011 VA medical examination report.  Since these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  Thus, make as many attempts to obtain these records (assuming they exist) as are necessary according to this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records after the required attempts.  38 C.F.R. § 3.159(e)(1).

2.  After adjudicating the referred claims, namely, of entitlement to service connection for residuals of a fractured right wrist secondary to the service-connected PTSD and entitlement to service connection for substance abuse, including alcohol abuse also claimed as secondary to the service-connected PTSD, determine whether another VA medical opinion regarding employability is needed.  [Note:  an additional VA opinion would be needed if it is determined there are additional service-connected disabilities that need considering.]  

If so, schedule another VA compensation examination for an additional opinion regarding the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  To reiterate, this additional examination is only needed if it is determined there are additional service-connected disabilities that need considering in this determination.  Otherwise, the opinions already provided will suffice, assuming the one apparently most recently obtained on August 20, 2011, is located and put into the file for consideration.

Note:  the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale for all opinions must be provided since this is where most of the probative value of an opinion is derived, not just from review of the claims file or the conclusion ultimately reached.  See, e.g., 
Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

3.  After completing the requested development, and any other deemed warranted, readjudicate this TDIU claim in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



